PATTERSON, Justice:
This is an appeal from a judgment of the Circuit Court of Jefferson County which sustained the demurrer of defendants and dismissed the cause.
The issue before the Court is whether a municipality retains immunity from liability for actions of its agents engaged in necessary governmental functions.
It is the opinion of the Court that all issues presented are controlled by Anderson v. Vanderslice, 240 Miss. 55, 126 So.2d 522 (1961), which requires the cause to be affirmed.
Affirmed.
GILLESPIE, C. J., and JONES, INZER and ROBERTSON, JJ., concur.